
	
		III
		110th CONGRESS
		1st Session
		S. RES. 370
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2007
			Mrs. Dole (for herself
			 and Mr. Nelson of Florida) submitted the
			 following concurrent resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Supporting and encouraging greater support
		  for Veterans Day each year.
	
	
		Whereas veterans of service in the United States Armed
			 Forces have served the Nation with honor and at great personal
			 sacrifice;
		Whereas the American people owe the security of the Nation
			 to those who have defended it;
		Whereas, on Memorial Day each year, the Nation honors
			 those who have lost their lives in service to the Nation;
		Whereas, on Veterans Day each year, the Nation honors
			 those who have defended democracy by serving in the Armed Forces;
		Whereas the observance of Memorial Day and Veterans Day is
			 an expression of faith in democracy, faith in American values, and faith that
			 those who fight for freedom will defeat those whose cause is unjust;
		Whereas
			 section
			 116(a) of title 36, United States Code, provides that
			 The last Monday in May is Memorial Day and section 116(b) of
			 that title requests the President to issue a proclamation each year calling on
			 the people of the United States to observe Memorial Day by praying, according
			 to their individual religious faith, for permanent peace, designating a period
			 of time on Memorial Day during which the people may unite in prayer for a
			 permanent peace, calling on the people of the United States to unite in prayer
			 at that time, and calling on the media to join in observing Memorial Day and
			 the period of prayer;
		Whereas section 4 of the National Moment of Remembrance
			 Act (Public
			 Law 106–579) provides, The minute beginning at 3:00 p.m.
			 (local time) on Memorial Day each year is designated as the National
			 Moment of Remembrance; and
		Whereas
			 Section
			 6103(a) of title 5, United States Code, provides that
			 Memorial Day, the last Monday in May and Veteran's Day,
			 November 11 are legal public holidays: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages the people of the United States
			 to demonstrate their support for veterans on Veterans Day each year by treating
			 that day as a special day of reflection; and
			(2)encourages schools and teachers to educate
			 students on the great contributions veterans have made to the country and its
			 history, both while serving as members of the United States Armed Forces and
			 after completing their service.
			
